Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 27,
2012




                                       In The

                     Fourteenth Court of Appeals

                                NO. 14-11-00992-CV


      JAMES RAMEY, SEAN RAMEY AND ALL OCCUPANTS, Appellants

                                         V.

                         BANK OF NEW YORK, Appellee


               On Appeal from the County Civil Court at Law No. 1
                             Harris County, Texas
                         Trial Court Cause No. 860916


                 MEMORANDUM                       OPINION


      This is an attempted appeal from an order denying a motion to stay writ of
possession. Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed
only if permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352
(Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding).
        The record in this appeal contains no final judgment. An order denying a motion
to stay writ of possession is not a final judgment, and is not one of those appealable
interlocutory orders listed in section 51.014. See Tex. Civ. Prac. & Rem. Code Ann. §
51.014.1

        On February 28, 2012, appellee filed a motion to dismiss the appeal. Appellants
did not file a response.

        Accordingly, we dismiss the appeal.




                                                          PER CURIAM



Panel consists of Justices Seymore, Brown, and Boyce.




1 Certain additional appealable interlocutory orders are set forth in the Texas Family Code and Texas
Probate Code, but they are not applicable to the instant order.


                                                     2